Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 17 May 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     Sir
                     philadelphia 17 may 1783
                  
                  Major Murnan has made an application to me for a promotion.  his demand appears to me well founded.  that officer has now served five years as a major.  your Excellency knows he was in virginia, it is true that he was not employed in the Siege, but Gnl Choisy who he served with gave him very honorable Certificates which attest his bravery and good Conduct.  now the Conclusion of the war and the promotion of Lieut. Colo. villefranche seem to be new titles for him as he has been appointed majore about in the same time.  so if it is your Excellency’s opinion and pleasure I beg you would be so good as to give major murnan your Recommandation.  I have the honour to be with great Respect Your Excellencys the most obedt and humble Servant
                  
                     Duportail
                  
               